Citation Nr: 0706517	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
fractured nose.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to December 1956.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.

The issue of entitlement to service connection for bronchitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates that the veteran has a 100 
percent blockage of one side of his nose.

2.  The evidence fails to relate a back disability to the 
veteran's time in service.

3.  The evidence fails to relate chronic depression to the 
veteran's time in service.


CONCLUSIONS OF LAW

1.  Criteria for a 10 percent rating for residuals of a 
deviated septum have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 
(DC) 6502 (2006).

2.  Criteria for service connection for lower back disability 
have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  Criteria for service connection for depression have not 
been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran currently receives a noncompensable rating for 
the residuals of his deviated nasal septum under 38 C.F.R. 
§ 4.97, DC 6502.  Under this rating code, a 10 percent rating 
is assigned when there is either a 50-percent obstruction of 
the nasal passage on both sides or when there is complete 
obstruction on one side.

The veteran testified that he presently has a hard time with 
blockages in his right nasal cavity.  The veteran also 
indicated that he has headaches and was diagnosed with sleep 
apnea in 1994.  The veteran commented that he had nasal 
surgery in 1994 which helped a little.

Treatment records reflect that the veteran underwent a nasal 
septoplasty in 1994.  At a VA examination in 2003, the 
examiner indicated that the veteran had 25 percent less 
airflow through his right nostril.   At his hearing, the 
veteran disagreed with the conclusion of the VA examiner in 
2003, indicating that he felt his congestion was the result 
of his in-service nasal fracture, not seasonal allergies.

X-rays showed good aeration of the frontal sinuses, and an 
impression of negative paranasal sinuses was rendered.  An X-
ray of the veteran's sinuses in February 2005 showed no 
obvious fracture or bone destruction in the visualized facial 
bones, and the sinus system was shown to have normal aeration 
without any wall thickening or fluid.

However, at a VA examination in March 2006, the veteran 
reported that his nose is almost totally obstructed on the 
right.  While the examiner found that it was impossible to 
give a percentage of nasal obstruction in a person with 
allergic rhinitis because of the variability of the nasal 
response to various inhalants and foods; nevertheless, the 
examiner indicated that the veteran's nasal passage was 90 
percent blocked sometimes, and 100 percent blocked other 
times.  As the examiner indicated that there was a 100 
percent blockage in the veteran's right nasal passage, a 10 
percent rating is warranted.
 
II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  Service connection basically means that the 
facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Low back disorder

The veteran testified that he was attacked by three men in a 
bathroom while he was in service and was kicked in the back 
and the head.  He believes that this personal assault caused 
a chronic back disability.  The veteran indicated that 
following the assault he went to sick bay for treatment where 
he was diagnosed with a broken nose.  However, the veteran 
testified that he did not report the assault to the doctors, 
reporting instead that he had fallen and hit his nose on a 
sink; and, as such, he was not examined for any back 
complaints.  The veteran indicated that following the 
assault, he had back pain that radiated down to his legs for 
about two months, which continued to flare-up from time to 
time.

Service medical records fail to show any evidence of back 
trauma during service; and the veteran's separation physical 
found his spine to be normal.

The veteran reported that following service he sought medical 
treatment from Dr. Wineblatt in about 1956, but records were 
no longer available, and the veteran testified that Dr. 
Wineblatt's memory had worsened due to age such that a 
statement about his treatment of the veteran would not be 
possible.

The veteran underwent a VA examination in March 2005 at which 
it was noted that the veteran had undergone three spinal 
surgeries (1977, 1983, and 1985) which had been covered by 
Workman's compensation.  The veteran also reported being in a 
number of automobile accidents including a rollover in 1957, 
being sideswiped in 1963, and being forced into ditches in 
1993 and 1996.  X-rays revealed mild degenerative changes in 
his lumbosacral spine, but the examiner opined that the 
veteran's current back disability was neither caused by, nor 
aggravated by, his military service, explaining that there 
was no evidence of any back complaints during service, and 
that the veteran's back problems were explained by his 
Workman's compensation injuries.  The examiner also indicated 
that the motor vehicle accidents following service 
contributed to his back problems.

While the medical evidence demonstrates the presence of a 
current back disability, the veteran's claims file is void of 
a medical opinion linking the back disability to the 
veteran's time in service.  The veteran has asserted that his 
current back condition is related to his time in service, but 
he is not medically qualified to prove a matter requiring 
medical expertise, such as a medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his back disability and an event in service.  

As there is no competent medical evidence linking his back 
disability to his time in service, the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved, and service connection is not warranted.

Depression

The veteran indicated that as a result of the in-service 
assault, he is now afraid of being alone in a bathroom with 
other people, and he believes that he has depression as a 
result of the incident.  The veteran testified that he had 
been on medication for depression since 1993.

Service medical records reflect that the veteran may have had 
some emotional problems while in service.  For example, on 
his separation physical, the veteran was assigned a "S3" on 
his PULHES profile, indicating that there was satisfactory 
remission from an acute psychotic or neurotic episode that 
permitted utilization under specific conditions (assignment 
when outpatient psychiatric treatment is available or certain 
duties can be avoided).  Nevertheless, the medical officer 
found the veteran to be psychiatrically normal on the 
separation physical.  A psychiatric review on account of 
persistent bedwetting found that the veteran was an 
emotionally immature and insecure individual, but no organic 
basis was found to explain the bedwetting.  Nevertheless, the 
doctor determined that the veteran lacked the aptitude for 
the Navy, opining that there was little to suggest that the 
veteran would cease to wet the bed if he were given another 
trial of duty. 

Following service, there are no treatment records, either 
private or VA, addressing any psychiatric disability, 
including depression, for many years.  While the veteran 
testified that he had seen a private doctor, those records 
were unavailable, and attempts to retrieve them were 
fruitless.  As such, the first treatment records noting 
depression were from the early 1990s, nearly 40 years after 
service.  While these records indicate that the veteran has 
depression, there is no indication that the depression is the 
result of his time in service.  Rather, the records focus 
largely on the death of the veteran's son in a motor vehicle 
accident around 1990, as well as on his financial and marital 
situations.  VA treatment records, while diagnosing the 
veteran with depression, similarly fail to relate the 
depression to the veteran's time in service.

The veteran underwent a VA psychiatric examination in 
February 2005 where the examiner reviewed the veteran's 
claims file, including service medical records, and examined 
the veteran.  The examiner concluded that there was not 
enough evidence to support a diagnosis of post-traumatic 
stress disorder (PTSD).  He then opined that the veteran's 
depression appeared to have had its onset after military 
service.  The examiner explained that the veteran first began 
experiencing psychiatric problems in 1990 in response to 
ongoing marital conflict and the death of his son.  The 
examiner found no evidence to suggest that the veteran's mild 
depression was related to his time in military service.

While the veteran has asserted that his depression is related 
to his time in service, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his depression and his time in service.  

As there is no competent medical evidence linking his 
depression to his time in service, the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved, and service connection is not warranted.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2005.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.




ORDER

A 10 percent rating for residuals of a fractured nose is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Service connection for a low back disorder is denied.

Service connection for depression is denied.


REMAND

Service medical records reflect that the veteran was treated 
for bronchitis while performing active service.  The veteran 
testified that he was treated for bronchitis soon after his 
discharge and has had continuing bronchial problems ever 
since.

In 2004, the Board remanded the veteran's claim for an 
examination to determine the nature and etiology of any 
current bronchial disorder, and to specifically provide an 
opinion as to whether it is at least as likely as not that 
any current bronchial disorder was incurred in, or aggravated 
by, the veteran's active service.

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  While several VA examinations have been 
conducted in 2005 and 2006, the basic questions asked by the 
Board have not been addressed with respect to the issue of 
bronchitis or bronchitis residuals.  As such, another remand 
is now required.  38 C.F.R. § 19.9.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an examination 
to determine whether he has either chronic 
bronchitis, or any residuals of bronchitis.  
If it is determined that the veteran has 
either chronic bronchitis, or a residual of 
bronchitis, an opinion should be provided 
indicating whether it is as likely as not 
(50 percent or greater) that either chronic 
bronchitis, or a residual of bronchitis, was 
the result of the veteran's time in service.  
The examiner should be provided with the 
veteran's claims file in conjunction with 
the examination and the conclusions reached 
should be supported by a complete rationale.

2.  Once the development has been completed, 
the claim should be readjudicated.  If the 
benefit sought is not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and afforded an appropriate opportunity to 
respond before returning the record to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


